     Case 1:20-cv-00428 Document 23 Filed 09/16/21 Page 1 of 2 PageID #: 1894



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT BLUEFIELD

DONALD RADFORD,

        Plaintiff,

v.                                         CIVIL ACTION NO. 1:20-00428

KILOLO KIJAKAZI,1
Acting Commissioner of Social Security,

        Defendant.


                        MEMORANDUM OPINION AND ORDER

            By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Eifert submitted to the

court her Proposed Findings and Recommendation (“PF&R”) on June

17, 2021, in which she recommended that the court deny

plaintiff’s request for judgment on the pleadings; grant

defendant’s request for judgment on the pleadings; affirm the

final decision of the Commissioner; dismiss this case with

prejudice; and remove this matter from the court’s docket.

            In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Eifert's



       Kilolo Kijakazi became the Acting Commissioner of the
        1

Social Security Administration on July 9, 2021. Pursuant to Fed.
R. Civ. P. 25(d), Kijakazi was substituted for Andrew Saul as the
defendant in this action.
  Case 1:20-cv-00428 Document 23 Filed 09/16/21 Page 2 of 2 PageID #: 1895



Proposed Findings and Recommendation.         The failure of any party

to file such objections within the time allowed constitutes a

waiver of such party's right to a de novo review by this court.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989).

          Neither party filed any objections to the Magistrate

Judge's Findings and Recommendations within the required time

period.    Accordingly, the court adopts the Findings and

Recommendations of Magistrate Judge Eifert as follows:

          1.     Plaintiff’s request for judgment on the pleadings

                 is DENIED;

          2.     Defendant’s request for judgment on the pleadings

                 is GRANTED;

          3.     The final decision of the Commissioner is

                 AFFIRMED;

          4.     This matter is DISMISSED with prejudice; and

          5.     The Clerk is directed to remove this case from the

                 court’s docket.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

          IT IS SO ORDERED this 16th of September, 2021.

                                         ENTER:


                                         David A. Faber
                                         Senior United States District Judge

                                     2
